Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status of Claims
-	Applicant’s Amendment filed February 10, 2021 is acknowledged.
-	Claim(s) 1, 8, 9 is/are amended
- 	Claim(s) 2-310 is/are canceled
-	Claim(s) 1, 4-20 is/are pending in the application.


Specification
The specification has not been checked to the extent necessary to determine the presence of all possible minor errors. Applicant’s cooperation is requested in correcting any errors of which applicant may become aware in the specification.

Allowable Subject Matter
Claims 1, 4-20 are allowed.
Reasons for allowance were provided in the office action dated November 12, 2020.


Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Ryu et al, U.S. Patent Publication No. 2007/0024541 (figure3), Goh, U.S. Patent Publication No. 2005/0280614 (figure 2), Ma, U.S. Patent Publication No. 2015/0348462 (figure 2), Gupta et al, U.S. Patent Publication No. 20160284276 (figure 11-12).
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Dorothy H Harris whose telephone number is (571)270-7539.  The examiner can normally be reached on Monday - Friday 8am - 4pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, William Boddie can be reached on 571-272-0666.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private 






/Dorothy Harris/Primary Examiner, Art Unit 2625